EXHIBIT 10.118
 
FIRST AMENDMENT TO CONSTRUCTION,
 
ACQUISITION AND INTERIM LOAN AGREEMENT
 
AND TO LIMITED PAYMENT AND PERFORMANCE GUARANTY
 
This First Amendment to Construction, Acquisition and Interim Loan Agreement and
to Limited Payment and Performance Guaranty (this “Amendment”) is made as of May
14, 2010 (the “Amendment Effective Date”) by and among KEYBANK NATIONAL
ASSOCIATION, a national banking association for itself and as Administrative
Agent for the Lenders (as such capitalized terms, and any other capitalized
terms used in this Amendment and not otherwise defined, are defined in the Loan
Agreement described below), KIERLAND CROSSING, LLC, a Delaware limited liability
company (“Borrower”), GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware
limited partnership (“Guarantor”) and the financial institutions which are
signatories hereto (together with KeyBank National Association in its individual
capacity, collectively the “Lenders”).
 
RECITALS
 
WHEREAS, the Administrative Agent, the Lenders and the Borrower entered into
that certain Construction, Acquisition and Interim Loan Agreement dated as of
November 30, 2007 (the “Loan Agreement”);
 
WHEREAS, in connection with, and to induce the Lenders to enter into, the Loan
Agreement, Guarantor has, among other things, executed and delivered that
certain Limited Payment and Performance Guaranty dated as of November 30, 2007
for the benefit of the Lenders with respect to the obligations of Borrower under
the Loan Agreement and the other Loan Documents (the “Payment Guaranty”);
 
WHEREAS, Borrower and Guarantor have requested that the Administrative Agent and
the Lenders agree to make certain modifications to the Loan Agreement;
 
WHEREAS, the Administrative Agent and the Lenders are willing to make such
modifications provided that certain other modifications to the Loan Agreement
and the Payment Guaranty are also made;
 
NOW THEREFORE in consideration of the foregoing and the mutual covenants
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. Amendment Effective Date. This Amendment shall become effective upon the
Amendment Effective Date, which is the date on which all of the following
conditions shall have been satisfied: (i) this Amendment has been executed by
all of the parties hereto and delivered to the Administrative Agent; (ii) 
Borrower has paid to the Administrative Agent all fees due under that certain
fee letter between Borrower and Administrative Agent dated as of March 13, 2010;
(iii) Borrower shall have established the cash collateral account described in
Section 7 below and deposited with the Administrative Agent the amount required
to be deposited therein pursuant to such Section 7; and (iv) Borrower shall have
executed and delivered to the Administrative Agent the Account Pledge Agreement
required under Section 8 below.
 
2. Changes to Defined Terms. Section 1 of the Loan Agreement, along with the
Recitals thereto, shall be amended, as of the Amendment Effective Date, by
deleting the existing definitions of “Actual DSCR”, “Alternate Base Rate”,
“Applicable Margin”, “Borrower’s Equity Requirement”, “Implied Annual Debt
Service”, “Loan Commitment”, “Phase I”, “Phase II”, “Pro Forma DSCR” and “Pro
Forma NOI” in their entirety and replacing them with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
“Actual DSCR” means, as of any date, the ratio of (a) the aggregate actual NOI
of the Project for the most recent period of twelve (12) consecutive calendar
months for which NOI of the Project has been reported to the Administrative
Agent to (b) the then-current Implied Annual Debt Service using a Maximum Loan
Amount equal to the then-current Loan Commitment, as it may have been reduced
pursuant to a permanent reduction elected by Borrower under Section 2.1(a)
below.
 
“Alternate Base Rate” means, as of any date of determination, the rate per annum
equal to the sum of the then-current Applicable Margin with respect to Alternate
Base Rate Loans plus the highest of (i) the Prime Rate in effect on such date,
(ii) the Federal Funds Effective Rate in effect on such date plus one-half of 1%
(50 basis points) and (iii) the sum of the LIBOR Base Rate that would apply to a
one month LIBOR Period beginning on such date plus (A) two percent (2.00%) if
such date is any date from the “Amendment Effective Date” (as defined in the
First Amendment to this Agreement) through and including May 30, 2011, (B) one
and one-half percent (1.50%) if such date is any date after May 30, 2011 through
and including May 29, 2012 or (C) two and one-half percent (2.50%) if such date
is after May 29, 2012.
 
“Applicable Margin” means (i) with respect to LIBOR Rate Loans, (A) two percent
(2.00%) at all times from the Amendment Effective Date through and including May
30, 2011, (B) two and one-half percent (2.50%) at all times from May 30, 2011
through and including May 29, 2012 and (C) three and one-half percent (3.50%) at
all times after May 29, 2012; and (ii) with respect to Alternate Base Rate
Loans, (A) zero at all times from the Amendment Effective Date through and
including May 30, 2011, and (B) one percent (1%) at all times after May 29,
2011.
 
“Borrower’s Equity Requirement” means, as of any date, an amount equal to the
difference between the aggregate projected Project Costs as shown in the
then-current approved Budget and the then-current Maximum Loan Amount, without
regard to any portion of the Loan Commitment that is not yet available for
borrowing due to the requirements of Section 2.1(a) below. The Borrower’s Equity
Requirement shall be invested as follows: (i) the initial portion of the
Borrower’s Equity Requirement, equal to $48,391,697.66, was invested by Borrower
prior to December 31, 2009, (ii) the next $20,000,000.00 of the Borrower’s
Equity Requirement (the “Interim Equity Requirement”) shall be invested by
Borrower’s funding of $16,227,243.84 prior to the Amendment Effective Date and
by Borrower’s investment through the payment of 100% of Project Costs payable
from and after the Amendment Effective Date until an additional $3,772,756.16
has been fully invested; and (iii) the remaining unfunded balance of the
Borrower’s Equity Requirement, currently projected to be $68,937,556.34 based on
a Maximum Loan Amount of $150,000,000, shall be invested (A) beginning after
such Interim Equity Requirement has been fully invested, through the payment by
Borrower of 50% of all Project Costs in the First Amendment Budget, on a pro
rata basis with each additional disbursement of the Loan which shall fund 50% of
the Project Costs in the First Amendment Budget (the “Equity/Loan Funding
Ratio”) until the then-current Maximum Loan Amount has been fully funded
(including any increases in the Maximum Loan Amount above $150,000,000 which
take effect prior to such date on which the then-current Maximum Loan Amount has
been fully funded), provided that, if the portion of any payment of such Project
Costs allocable to the Budget line items identified as “Hard Costs”, “Tenant
Allowances”, “Leasing Commissions”, “Architectural”, “Engineering”, “Quality
Control” and “Permits/Fees”, in the aggregate, is less than 50% of the total
amount of such payment, then the percentage of such payment funded from the Loan
shall be reduced to such lesser percentage and Borrower’s percentage of such
payment shall be increased accordingly, and (B) thereafter, through the payment
by Borrower of 100% of all Project Costs.  To the extent the Project Costs
increase in excess of those provided for in the First Amendment Budget, Borrower
shall pay 100% of all Project Costs not covered by the First Amendment Budget
prior to any further disbursements of the Loan.  Notwithstanding the foregoing,
if the aggregate amount invested by Borrower to pay Project Costs which are
covered by the First Amendment Budget (but excluding any amounts which are paid
by Borrower for Project Costs in excess of those covered by the First Amendment
Budget) does not equal or exceed (i) on June 30, 2010, the amount of (A)
$77,000,000 minus (B) the aggregate increase, if any, in the Maximum Loan Amount
over $150,000,000 prior to such date, (ii) on December 31, 2010 the amount of
(A) $98,000,000 minus (B) the aggregate increase, if any, in the Maximum Loan
Amount over $150,000,000 prior to such date; (iii) on May 29, 2011, the amount
of (A) $117,329,254 minus (B) the aggregate increase, if any, in the Maximum
Loan Amount over $150,000,000 prior to such date; or (iv) on the date of the
acquisition of the Phase III Retail Unit, immediately following the payment of
the purchase price therefor, 100% of Borrower’s Equity Requirement, then, in any
such case, the amount by which any such aggregate amount invested by Borrower is
less than the corresponding required amount on the applicable date (an
“Underfunded Equity Amount”) shall be deposited in cash on such date by Borrower
with the Administrative Agent.  Each Underfunded Equity Amount so deposited
shall thereafter be disbursed in its entirety to pay Project Costs as needed
before the Lenders are obligated to fund any further Advances to pay Project
Costs, notwithstanding anything else in this definition to the contrary.  If any
increase in the Maximum Loan Amount becomes effective after the then-current
Maximum Loan Amount has been fully funded and Borrower has commenced to pay 100%
of Project Costs from Borrower’s Equity Requirement, shared payments of Project
Costs from Borrower’s Equity Requirement and from the Loan shall be reinstated
in accordance with the Equity/Loan Funding Ratio unless the undisbursed portion
of the Maximum Loan Amount represents more than fifty percent (50%) of the
projected Project Costs then remaining to be paid, in which event the percentage
of such Project Costs then remaining to be paid from disbursements of the Loan
shall be increased to such higher percentage and the percentage to be paid from
Borrower’s Equity Requirement shall be correspondingly decreased.  Additional
disbursements of the Loan shall be used to reimburse Borrower for previously
invested portions of Borrower’s Equity Requirement, if all Project Costs for
Phase I and Phase II have been paid in full and the sum of the increased Maximum
Loan Amount and the previously invested Borrower’s Equity Requirement exceeds
the aggregate Project Costs actually incurred.
 
 
2

--------------------------------------------------------------------------------

 
 
“First Amendment Budget” means the budget attached as Exhibit G to the First
Amendment to Construction, Acquisition and Interim Loan Agreement and to Limited
Payment and Performance Guaranty dated May 14, 2010, without regard to any
subsequent increases in the amount of Project Costs.
 
“Implied Annual Debt Service” means, as of any date for purposes of calculating
compliance with a condition hereunder referencing either Actual DSCR or Pro
Forma DSCR, the aggregate annual amount of principal and interest payments that
would be needed to fully amortize the applicable amount specified in such
condition by equal monthly payments of principal and interest over a 30-year
period, using an interest rate equal to the greater of (i) the sum of (A) the
then-current annual yield on obligations of the United States of America
Treasury maturing approximately 10 years after such date plus (B) 2.00% per
annum or (ii) 6.85% per annum.
 
“Loan Commitment” means $220,000,000, subject to reduction at the option of
Borrower as provided in Section 2.1(a) below.  The respective Percentages of the
Lenders with respect to the Loan Commitment are set forth in Schedule 1.1.
 
“Phase I” means the first phase of the Project which is planned to include
approximately 252,000 square feet of retail space and office space and two
parking decks providing in the aggregate not less than 2,350 parking spaces.
 
“Phase II” means the second phase of the Project which is planned to include
approximately 278,000 square feet of retail space (including the theater) and
office space.
 
“Pro Forma DSCR” means, as of any date, the ratio of (A) the then-current Pro
Forma NOI  to (B) the then-current Implied Annual Debt Service using the
then-current Maximum Loan Amount using (i) in the case of the initial
determination of the Maximum Loan Amount on the Amendment Effective Date, the
greatest Maximum Loan Amount that will not cause the Pro Forma DSCR to exceed
1.25 to 1.0, or, (ii) in the case of qualification for the First Extension
Option under Section 2.6, the then-current Maximum Loan Amount.
 
 
3

--------------------------------------------------------------------------------

 
 
“Pro Forma NOI” means, as of any date of determination, (a) an annualized pro
forma amount of scheduled income (rental and reimbursement) under Leases of
either (i) only Phase I and Phase II of the Project, if Borrower has not
previously acquired the Phase III Retail Unit pursuant to the Phase III Purchase
Agreement as of such date of determination or (ii) any portion of the Project
after Borrower has so acquired the Phase III Retail Unit, which have been
executed on or before such date of determination and the Tenants under which are
projected to take occupancy and commence paying rent under such Leases at any
time prior to the First Extended Maturity Date, annualizing the amount of such
scheduled income for any Tenant not in occupancy and paying rent as of the first
day of the First Extension Option period, provided however, if any such Tenant
(or the direct or indirect holder of a majority of the ownership interests in
such Tenant) is in bankruptcy as of such date of determination then such
revenues shall be excluded from revenues for purposes of this clause (a), minus
(b) all Pro Forma Operating Expenses. Notwithstanding the foregoing, solely for
purposes of the initial determination of the Maximum Loan Amount as of the
Amendment Effective Date, instead of using such definition of Pro Forma NOI in
calculating Pro Forma DSCR in such instance, the parties agree to use the
projected NOI of the Project at Stabilization as contained in the most recent
Appraisal of the Project prior to the Amendment Effective Date approved by the
Administrative Agent.
 
3. New Defined Term.  The following new defined term is added to Section 1 of
the Loan Agreement as of the Amendment Effective Date:
 
“In-Place DSCR” means, as of any date, for purposes of qualifying for an
increase in the Maximum Loan Amount under Section 2.1(a), the ratio of (A) an
amount equal to (i) the annual average scheduled income (rental and
reimbursement) over the terms of those Leases of the Project which have been
executed on or before such date of determination and the Tenants under which are
projected to take occupancy and commence paying rent under such Leases at any
time prior to a date twelve (12) months after such date of determination,
provided, however, that if any such Tenant (or the direct or indirect holder of
a majority of the ownership interests in such Tenant) is in bankruptcy as of
such date of determination then such revenues shall be excluded from revenues
for purposes of this clause minus (ii) one year of Pro Forma Operating Expenses
to (B) the then-current Implied Annual Debt Service using the Maximum Loan
Amount which Borrower is seeking to achieve.”
 
4. Maximum Loan Amount. Subsections (a) and (b) of Section 2.1 of the Loan
Agreement shall be amended as of the Amendment Effective Date by deleting the
existing Subsections 2.1(a) and 2.1(b) in their entirety and replacing them with
the following:
 
“(a) The maximum aggregate amount of all Loans to be made hereunder (the
“Maximum Loan Amount”) as of the Amendment Effective Date shall be $150,000,000,
being the lowest of (A) $150,000,000, (B) eighty percent (80%) of the projected
value of the Project on Stabilization based on the most recent Appraisal of the
Project prior to the Amendment Effective Date approved by the Administrative
Agent or (C) the largest Maximum Loan Amount that will produce a Pro Forma DSCR
of 1.25 to 1.0. The Maximum Loan Amount shall be subject to increase from time
to time thereafter to the following amounts within five (5) Business Days after
an updated Appraisal of the Project has been obtained upon request of Borrower
and approved by the Administrative Agent and the Borrower has submitted to the
Administrative Agent a certificate and such supporting documentation as the
Administrative Agent may reasonably require to evidence that the following
conditions have been achieved:
 
 
4

--------------------------------------------------------------------------------

 
 
(i) a Maximum Loan Amount of up to $165,000,000 as selected by Borrower provided
that (A) Tenants have either accepted possession of their demised premises for
purposes of installing tenant improvements therein or taken occupancy of such
demised premises for business purposes under their Leases (which Leases have
been approved by the Administrative Agent to the extent required hereunder) at
rental rates which would provide for an In-Place DSCR of at least 1.25 to 1.0
using such increased Maximum Loan Amount, (B) such updated Appraisal indicates a
projected value of the Project at Stabilization sufficient to cause such
increased Maximum Loan Amount to be seventy-five percent (75%) or less of such
projected value and (C) if the Phase III Retail Unit has not previously been
acquired by Borrower pursuant to the Phase III Purchase Agreement, the projected
value indicated in such Appraisal for Phase I and Phase II of the Project alone
at Stabilization is sufficient to cause such increased Maximum Loan Amount to be
ninety percent (90%) or less of such projected value of Phase I and Phase II
only;
 
(ii)  a Maximum Loan Amount of up to $175,000,000 as selected by Borrower
provided that (A) Tenants have either accepted possession of their demised
premises for purposes of installing tenant improvements therein or taken
occupancy of such demised premises for business purposes under their Leases for
85% or more of the total gross leaseable area of the Project (which Leases have
been approved by the Administrative Agent to the extent required hereunder) at
rental rates which would provide for an In-Place DSCR of at least 1.25 to 1.0
using such increased Maximum Loan Amount, (B) all such Tenants in occupancy with
rent payments due under their respective Leases have commenced paying such rent,
(C) such updated Appraisal indicates a projected value of the Project at
Stabilization sufficient to cause such increased Maximum Loan Amount to be
seventy-five percent (75%) or less of such projected value and (D) if the Phase
III Retail Unit has not previously been acquired by Borrower pursuant to the
Phase III Purchase Agreement, the projected value indicated in such updated
Appraisal for Phase I and Phase II of the Project alone at Stabilization is
sufficient to cause such increased Maximum Loan Amount to be eighty percent
(80%) or less of such projected value of Phase I and Phase II only;
 
(iii)  a Maximum Loan Amount of $185,000,000 provided that (A) Tenants have
either accepted possession of their demised premises for purposes of installing
tenant improvements therein or taken occupancy of such demised premises for
business purposes under their Leases for 90% or more of the total gross
leaseable area of the Project (which Leases have been approved by the
Administrative Agent to the extent required hereunder) at rental rates which
would provide for an In-Place DSCR of at least 1.25 to 1.0 using a Maximum Loan
Amount of $185,000,000, (B) all such Tenants in occupancy with rent payments due
under their respective Leases have commenced paying such rent, (C) such updated
Appraisal indicates a projected value of the Project at Stabilization sufficient
to cause such increased Maximum Loan Amount to be seventy-five percent (75%) or
less of such projected value and (D) if the Phase III Retail Unit has not
previously been acquired by Borrower pursuant to the Phase III Purchase
Agreement, the projected value indicated in such updated Appraisal for Phase I
and Phase II of the Project alone at Stabilization is sufficient to cause such
increased Maximum Loan Amount to be eighty percent (80%) or less of such
projected value of Phase I and Phase II only; and
 
(iv)  a Maximum Loan Amount of $220,000,000 provided that (A) Tenants have
either accepted possession of their demised premises for purposes of installing
tenant improvements therein or taken occupancy of such demised premises for
business purposes under their Leases for 90% or more of the total gross
leaseable area of the Project (which Leases have been approved by the
Administrative Agent to the extent required hereunder) at rental rates which
have generated an Actual DSCR of at least 1.25 to 1.0 using a Maximum Loan
Amount of $220,000,000, (B) all such Tenants in occupancy with rent payments due
under their respective Leases have commenced paying such rent, (C) such updated
Appraisal indicates a then-current “as-is” value of the Project sufficient to
cause such increased Maximum Loan Amount to be seventy-five percent (75%) or
less of such then-current “as-is” value and (D) if the Phase III Retail Unit has
not previously been acquired by Borrower pursuant to the Phase III Purchase
Agreement, the projected value indicated in such updated Appraisal for Phase I
and Phase II of the Project alone at Stabilization is sufficient to cause such
increased Maximum Loan Amount to be eighty percent (80%) or less of such
projected value of Phase I and Phase II only.
 
 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the Maximum Loan Amount is subject to reduction
if at any time on or after May 29, 2011 the Administrative Agent obtains and
approves an Appraisal (other than one of the Appraisals obtained in connection
with the increases in the Maximum Loan Amount under this Section 2.1(a) or the
extensions of the Maturity Date under Section 2.6) which indicates a reduction
in the value of the Project from the value established in the immediately
preceding Appraisal.  If such most recent Appraisal is obtained and approved
prior to the First Extended Maturity Date, the Maximum Loan Amount shall be
reduced to the lower of (A) seventy-five percent (75%) of the projected value of
the Project on Stabilization established by such subsequent Appraisal or (B) the
largest Maximum Loan Amount that will produce a Pro Forma DSCR of 1.25 to 1.0,
based on the expenses projected in such subsequent Appraisal.  If such most
recent Appraisal is obtained and approved on or after the First Extended
Maturity Date, the Maximum Loan Amount shall be reduced to the lower of (A)
seventy-five percent (75%) of the “as-is” value of the Project established by
such subsequent Appraisal or (B) the largest Maximum Loan Amount that will
produce an Actual DSCR of 1.25 to 1.0, based on actual expenses.  Any subsequent
increase in the Maximum Loan Amount after such a reduction shall be permitted
only if and when Borrower requests and qualifies for an increase in the Maximum
Loan Amount in accordance with clauses (i), (ii), (iii) or (iv) of this Section
2.1(a).
 
Borrower shall have the right at any time on not less than five (5) Business
Days prior written notice to the Administrative Agent to elect to permanently
reduce the Loan Commitment from $220,000,000 to such lesser amount as Borrower
may specify in such notice. Notwithstanding anything else to the contrary in
this Section 2.1(a), if Borrower so exercises its right to permanently reduce
the Loan Commitment, (i) if the Maximum Loan Amount in effect at the time of
such reduction exceeds the reduced Loan Commitment so specified, the Maximum
Loan Amount shall be automatically reduced to such reduced Loan Commitment
amount and (ii) the Maximum Loan Amount may not be thereafter increased beyond
such reduced Loan Commitment amount. Any such reduction in the Loan Commitment
shall reduce the Commitments of the Lenders on a pro rata basis and, if the
Outstanding Loan Amount is in excess of such reduced Loan Commitment, such
reduction shall be conditioned upon Borrower repaying a sufficient amount of
Loans to reduce the Outstanding Loan Amount to an amount equal to or less than
the proposed reduced Loan Commitment.  Borrower may not elect to make any such
reduction in the Loan Commitment which would cause any increase in the
Borrower’s Equity Requirement.
 
(b)           After the initial disbursement at Loan Opening Borrower shall be
entitled to receive successive monthly disbursements of the Loan in accordance
with Articles 6, 7, 10 and 11, except during such periods as Project Costs are
required to be paid 100% from Borrower’s Equity Requirement as provided in the
definition of such term, provided that (i) the Loan remains In Balance, (ii)
Borrower has funded, or shall simultaneously fund, a portion of the Project
Costs then due in accordance with the Equity/Loan Funding Ratio and the
definition of “Borrower’s Equity Requirement”, (iii) Borrower has complied with
all conditions precedent to disbursement from time to time including the
requirements of Articles 6, 7, 10 and 11, and (iv) no Default or Event of
Default exists hereunder.
 
5. Extension of Maturity Date.  Section 2.6 of the Loan Agreement shall be
amended as of the Amendment Effective Date by (i) deleting Subsection (d)
thereof and replacing it with the following:
 
 
6

--------------------------------------------------------------------------------

 
 
“(d)  As of the date of Borrower’s delivery of notice of its intent to exercise
the First Extension Option and as of the initial Maturity Date, (A) the Pro
Forma DSCR is not less than 1.10 to 1.0, and (B) the then-current Maximum Loan
Amount does not exceed seventy-five percent (75%) of the projected value of the
Project at Stabilization based on an Appraisal of the Project approved by the
Administrative Agent (which Appraisal may be the most recent Appraisal obtained
so long as such Appraisal is dated not more than nine (9) months prior to the
initial Maturity Date), provided however that if as of the date of delivery of
such notice the Pro Forma DSCR is less than 1.10 to 1.0 or if the percentage of
such projected value of the Project at Stabilization established by such
Appraisal represented by the then-current Maximum Loan Amount is greater than
75%, then on the initial Maturity Date the Maximum Loan Amount shall be deemed
to be reduced to the extent necessary so that both of such criteria are
satisfied and, if necessary, on or before the initial Maturity Date, Borrower
shall have repaid Advances sufficient to reduce the Outstanding Loan Amount to
an amount equal to or less than such reduced Maximum Loan Amount (provided that
Borrower may reduce the unfunded Commitments only to the extent such reduction
would not cause any increase in the Borrower’s Equity Requirement.)  In
addition, not later than the initial Maturity Date, Borrower shall have
purchased, paid for and collaterally assigned to the Administrative Agent for
the benefit of the Lenders an interest rate cap from a counterparty which is a
Lender or another financial institution approved by the Administrative Agent
pursuant to an interest rate cap agreement reasonably acceptable to the
Administrative Agent providing Borrower with a cap on a notional amount equal to
the Maximum Loan Amount in effect on the initial Maturity Date  for the full
twelve (12) months of the First Extension Option period at an interest rate
equal to or less than the highest LIBOR Base Rate that would not cause (after
adding thereto the Applicable LIBOR Margin to be in effect during such period)
the ratio of (A) the projected annualized NOI of the Project for the First
Extension Option period as approved by the Administrative Agent based on the
assumptions (i) that any Tenant in occupancy of its demised premises as of the
first day of the First Extension Option period shall pay rent at its initial
agreed rate for such entire period, notwithstanding that such rent payments may
not actually commence until later, and (ii) that the operating expenditures for
such period shall be the projected expenses as established by the most recent
Appraisal to (B) the aggregate interest expense that would be incurred hereunder
on such notional amount during the First Extension Option Period, assuming
interest accrues at the LIBOR Rate in a series of twelve (12) one-month LIBOR
Interest Periods, to be less than the ratio of 1.00 to 1.0.”
 
and (ii) deleting Subsection (e) thereof and replacing it with the following:
 
“(e)  As of the date of Borrower’s delivery of notice of its intent to exercise
the Second Extension Option and as of the First Extended Maturity Date, (A) the
Actual DSCR is not less than 1.25 to 1.00 and (B) the Outstanding Loan Amount
does not exceed seventy-five percent (75%) of the then-current value of the
Project based on an Appraisal of the Project on an “as is” basis approved by the
Administrative Agent, or if the Actual DSCR is less than 1.25 to 1.0, or the
percentage of such value of the Project established by the Appraisal represented
by the Outstanding Loan Amount is greater than 75% as of the date of delivery of
such notice, then not later than the First Extended Maturity Date Borrower shall
have made sufficient repayments of the Loans so that both of such criteria are
satisfied.  Notwithstanding anything herein to the contrary, no increase in the
Outstanding Loan Amount shall be permitted after the First Extended Maturity
Date unless both of such criteria continue to be satisfied after giving effect
to such increase in the Outstanding Loan Amount.  In addition, not later than
the First Extended Maturity Date, Borrower shall have purchased, paid for and
collaterally assigned to the Administrative Agent for the benefit of the Lenders
an interest rate cap from a counterparty which is a Lender or another financial
institution approved by the Administrative Agent pursuant to an interest rate
cap agreement reasonably acceptable to the Administrative Agent providing
Borrower with a cap on a notional amount equal to the Maximum Loan Amount in
effect on the First Extended Maturity Date for the full twelve (12) months of
the Second Extension Option period at an interest rate equal to or less than the
highest LIBOR Base Rate that would not cause (after adding thereto the
Applicable LIBOR Margin in effect during such period) the ratio of (A) the
projected annualized NOI of the Project for the Second Extension Option period,
as approved by the Administrative Agent based on the assumptions (i) that any
Tenant in occupancy of its demised premises as of the first day of the Second
Extension Option period shall pay rent at its initial agreed rate for such
entire period notwithstanding that such rent payments may not actually commence
until later and (ii) that the operating expenditures for such period shall be
the projected expenses established by the most recent Appraisal, to (B) the
aggregate interest expense that would be incurred hereunder on such notional
amount during the Second Extension Option period, assuming interest accrues at
the LIBOR Rate in a series of twelve (12) one-month LIBOR Interest Periods, to
be less than the ratio of 1.25 to 1.0.”
 
 
7

--------------------------------------------------------------------------------

 
 
6. Mandatory Principal Payments. Section 3.1 of the Loan Agreement shall be
amended as of the Amendment Effective Date by adding the following new
subsection (f) at the end thereof:
 
“(f) In the event any Appraisal delivered and approved by the Administrative
Agent after the Amendment Effective Date results in a reduction in the
then-current Maximum Loan Amount below the then-current Outstanding Loan Amount,
a principal payment on the Loans equal to the excess of the Outstanding Loan
Amount over such reduced Maximum Loan Amount shall be due and payable within
five (5) Business Days after Borrower receives written notice from the
Administrative Agent including a copy of such Appraisal and calculations of the
reduced Maximum Loan Amount evidencing the required amount of such principal
payment.”
 
7. Deposit For Taxes and Insurance Premiums. Section 12.1 of the Loan Agreement
shall be amended as of the Amendment Effective Date by adding the following
sentences at the end thereof:
 
“To secure Borrower’s obligations under the preceding sentence to pay taxes,
assessments and governmental charges or levies with respect to the Project and
Borrower’s obligations under Section 12.4 below to pay insurance premiums with
respect to the Project, as well as to secure payment of all of the other
Obligations, Borrower has deposited the amount of $1,476,631, being the
Administrative Agent’s estimate of the initial aggregate annual amount of such
taxes, assessments and governmental charges or levies and of insurance premiums
payable under Section 12.4 below for the first twelve (12) months after
Stabilization based on the projected expenses provided in the most recent
Appraisal, in a cash collateral account to be established in Borrower’s name
with Administrative Agent. Borrower hereby grants a security interest in favor
of the Administrative Agent for the benefit of the Lenders in such account. Such
account shall be established and such initial deposit shall be made on the
Amendment Effective Date.  Borrower further agrees to make additional deposits
into such cash collateral account as the Administrative Agent may from time to
time require within five (5) Business Days after written request therefor so
that such account shall be maintained through the Maturity Date in an amount
equal to the projected aggregate annual amount of such taxes, assessments and
governmental charges or levies and insurance premiums coming due from time to
time thereafter. The amounts so deposited in such cash collateral account shall
be held as security for the Loan and shall not be made available to Borrower for
payment of such taxes and other charges or such insurance premiums.”
 
8. Lockbox Account.  Article 12 of the Loan Agreement shall be amended as of the
Amendment Effective Date by adding the following additional Section at the end
thereof:
 
“12.18  Account Pledge Agreement.  Borrower shall execute and deliver to the
Administrative Agent on the Amendment Effective Date an Account Pledge, Control
and Security Agreement in the form of Exhibit J attached hereto and made a part
hereof (the “Account Pledge Agreement”) related to the “Lockbox Account”
described therein previously established with KeyBank National Association.  As
provided in the Account Pledge Agreement, Borrower shall direct all Tenants at
the Project to remit rents and other payments due under the Leases to such
“Lockbox Account” and such receipts shall be made available to Borrower from
time to time unless an Event of Default shall have occurred and be continuing.”
 
9. Appraisals.  Section 15.2 of the Loan Agreement shall be amended as of the
Amendment Effective Date by deleting the existing Section 15.2 in its entirety
and replacing it with the following:
 
 
8

--------------------------------------------------------------------------------

 
 
“15.2           Appraisals.  The Administrative Agent shall have the right to
obtain new or updated Appraisals of the Project from time to time, provided that
the Administrative Agent and the Lenders agree that any such new or updated
Appraisal (other than the Appraisals expressly specifically required under this
Agreement to be obtained as a condition to an increase in the Maximum Loan
Amount under Section 2.1(a) hereof or as a condition to any extension of the
Maturity Date under Section 2.6 hereof) shall not give rise to any adjustment to
the Maximum Loan Amount until after May 29, 2011, as provided in Section
2.1(a).  Borrower shall reasonably cooperate with Administrative Agent in this
regard.  If the Appraisal is obtained to obtain such an increase in the Maximum
Loan Amount or such an extension of the Maturity Date or to comply with this
Agreement or any Applicable Law or regulatory requirement, or bank policy
promulgated to comply therewith, or if an Event of Default exists, Borrower
shall pay for any such Appraisal upon Administrative Agent’s request; provided,
however, that absent an Event of Default, Borrower shall not be required to pay
for any new or updated Appraisals of the Project (other than those Appraisals
being obtained to so increase the Maximum Loan Amount or extend the Maturity
Date) more than one time per calendar year.  Nothing herein shall preclude any
Lender from obtaining appraisals of the Project at its own expense from time to
time as needed to comply with any Applicable Law or regulatory requirement, or
bank policy promulgated to comply therewith, but no such appraisal shall have
any effect on the Maximum Loan Amount or the Loan Commitment.”
 
10. Events of Default.  Section 16.1 of the Loan Agreement shall be amended as
of the Amendment Effective Date by deleting existing Subsection 16.1(l) in its
entirety and replacing it with the following:
 
“(l) Either (i) the existence of an “Event of Default” (as defined in the
Unsecured Credit Agreement) under Sections 7.1, 7.2, 7.3 or 7.5 of the Unsecured
Credit Agreement  (but, with respect to Sections 7.3 and 7.5 only if such “Event
of Default” is due to a breach of one or more of Sections 6.11, 6.17, 6.18(iv)
and 6.18(v) thereof) or (ii) the acceleration of the sums due pursuant to the
Unsecured Credit Agreement or any promissory notes evidencing the credit
facility created by the Unsecured Credit Agreement as a result of any other
“Event of Default” under the Unsecured Credit Agreement, provided however that
if the Unsecured Credit Agreement shall be terminated and shall no longer be
binding upon the Guarantor, an Event of Default hereunder shall still be deemed
to occur hereunder if any event or condition occurs which (x) would have
constituted either such an “Event of Default” under the Unsecured Credit
Agreement for purposes of clause (i) or (y) could, with the giving of any notice
and expiration of any cure period, have given rise to an acceleration under the
Unsecured Credit Agreement if the Unsecured Credit Agreement had not been
terminated; or”
 
11. Amendments.  Subsection (a) of Section 19.1 of the Loan Agreement shall be
amended by adding the following parenthetical at the end thereof:  “(it being
understood and agreed that only the approval of the Requisite Lenders shall be
required for any modification that increases the rate of interest or the amount
of fees payable by Borrower hereunder)”.
 
12. Amendments to Guaranty. Guarantor hereby agrees that, as of the Agreement
Effective Date, the Payment Guaranty shall be amended as follows:
 
(a) The second grammatical paragraph of Paragraph 1 of the Payment Guaranty
shall be deleted and replaced with the following:
 
 
9

--------------------------------------------------------------------------------

 
 
“Notwithstanding the foregoing, Guarantor’s aggregate liability remaining
hereunder as of any date with respect to the principal of the Notes as described
in subparagraph (a) of this Paragraph 1 shall in no event exceed the amount
obtained by multiplying the then-current Guaranteed Percentage by the
then-current Maximum Loan Amount (as it may have been increased or decreased in
accordance with Section 2.1(a) of the Loan Agreement) (the “Guaranteed
Amount”).  Such limitation to the Guaranteed Percentage of the principal of the
Notes shall not apply to interest, fees or any other amounts which comprise the
Facility Indebtedness or to the Enforcement Costs, liability for which shall not
be limited hereunder.  The term “Guaranteed Percentage” as used in this
Paragraph 1 shall initially be fifty percent (50%), subject to subsequent
increase (the “Failed Phase III Increase”) on May 29, 2012, by adding twenty
percent (20%) to the then-current Guaranteed Percentage (so that the Guaranteed
Percentage will be increased to 70%,) if on or before May 29, 2012 the Phase III
Retail Unit has not been substantially completed by the Phase III Developer and
conveyed to the Borrower in accordance with the terms of the Phase III Purchase
Agreement. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is then continuing, the Failed Phase III Increase shall not take
effect, or if it does take effect, the Failed Phase III Increase shall be
eliminated and reversed, if (x) Borrower purchases the Phase III Retail Unit
after May 29, 2012 and obtains a new Appraisal of the Project demonstrating that
the Outstanding Loan Amount does not exceed seventy-five percent (75%) of the
“as is” value of the Project as established by an Appraisal at such time or (y)
Borrower repays a sufficient portion of the Outstanding Loan Amount so that the
Outstanding Loan Amount is not more than seventy-five percent (75%) of the
“as-is” value of Phases I and II of the Project as established by an Appraisal
at such time or (z) Borrower delivers to the Administrative Agent additional
collateral for the Facility in the form of an unconditional, irrevocable letter
of credit issued by a bank acceptable to the Administrative Agent in a form
acceptable to the Administrative Agent for an amount sufficient, when added to
such then-current “as-is” appraised value of Phases I and II of the Project, to
cause the Outstanding Loan Amount to be seventy-five percent (75%) or less of
the combined face amount of such letter of credit and such then-current “as-is”
appraised value of Phases I and II of the Project.  In no event shall the
Guaranteed Amount be reduced as a result of (i) principal payments made by
Borrower, Guarantor or any other party with respect to the Facility Indebtedness
unless and until the Facility has been fully disbursed and Phases I and II of
the Project have been Substantially Completed and such principal payments have
caused the remaining Outstanding Loan Amount to be less than the then-current
Guaranteed Amount; or (ii) Administrative Agent’s foreclosure or acceptance of a
deed in lieu of foreclosure with respect to any collateral securing the
Indebtedness; or (iii) the payment to Administrative Agent by Guarantor of any
amount pursuant to and under that certain Non-Recourse Exception Guaranty
Agreement of even date herewith made by Guarantor, in favor of Administrative
Agent, that certain Completion and Payment Guaranty of even date herewith made
by Guarantor in favor of Administrative Agent or that certain Environmental
Indemnity Agreement of even date herewith made by Guarantor and Borrower in
favor of Administrative Agent. Guarantor’s obligations shall not be affected,
impaired, lessened or released by loans, credits or other financial
accommodations now existing or hereafter advanced by Administrative Agent or any
Lender to Borrower in excess of the Guaranteed Amount”;
 
and
 
(b) the following new Paragraph 17 shall be added at the end of the Payment
Guaranty:
 
“17. Guarantor covenants and agrees, at all times through the date of full and
final payment of the Facility Indebtedness of Borrower to the Administrative
Agent and the Lenders, to comply, and cause the Consolidated Group to comply,
with those financial covenants set forth in Sections 6.17, 6.18(iv) and 6.18(v)
of that certain Amended and Restated Credit Agreement dated as of December 14,
2006, by and among Guarantor, KeyBank National Association, as Administrative
Agent and individually as a lender, and certain other lenders, as amended by a
Comprehensive Amendment thereto dated as of March 4, 2010 and a Second Amendment
thereto dated as of April 27, 2010, as such Sections, and the defined terms used
therein, exist as of April 27, 2010.  Guarantor acknowledges and agrees that its
obligation to comply with such financial covenants and the defined terms used
therein as they exist on April 27, 2010 shall continue, notwithstanding any
amendment, modification or termination of such Amended and Restated Credit
Agreement thereafter unless the Requisite Lenders shall have agreed in writing
to amend or modify such financial covenants or the defined terms used therein.”
 
13. References. Each of the parties hereby consents to all of the changes made
to the Loan Agreement and to the Payment Guaranty pursuant to this Amendment and
agrees that each reference in the Loan Documents to the Loan Agreement and to
the Payment Guaranty shall deemed to be a reference to the Loan Agreement and
the Payment Guaranty as amended by this Amendment.
 
 
10

--------------------------------------------------------------------------------

 
 
14. Representations and Warranties. Borrower hereby remakes, as of the Amendment
Effective Date, all of the representations and warranties of Borrower in Section
4 of the Loan Agreement and each reference therein to “the date hereof” or “the
Agreement Effective Date” shall be deemed to be a reference to the Amendment
Effective Date.  Borrower hereby further represents and warrants to Agent and
Lenders as follows:
 
(a) This Amendment constitutes the legal, valid and binding obligation of
Borrower, and is enforceable in accordance with its terms;
 
(b) Except as expressly modified hereby, the Loan Documents are ratified and
confirmed hereby, are in full force and effect, and Borrower has no defenses or
offsets to the enforcement thereof or counterclaims which relate thereto;
 
(c) Upon execution and delivery of this Amendment and satisfaction of the
conditions to the effectiveness of this Amendment, to the best of Borrower’s
knowledge, information and belief, no Event of Default shall exist under the
Loan Documents;
 
(d) Borrower and Guarantor each have full power and authority to execute this
Amendment; and
 
(e) The Advances have been and shall be requested by Borrower, and the proceeds
of the Advances have been and shall be utilized by Borrower, for its own
account.
 
15. Exhibits. The parties further agree that (i) the original Budget attached to
the Loan Agreement as Exhibit G – Initial Budget is hereby deleted and replaced
by the current approved Budget which is attached to this Amendment as Exhibit G
- Budget (Revised) and made a part hereof and each reference in the Loan
Agreement to the Budget from and after the Amendment Effective Date shall be
deemed to be a reference to such Exhibit G - Budget (Revised),  (ii) the
original Borrower’s Certificate attached to the Loan Agreement as Exhibit H –
Borrower’s Certificate is hereby deleted and replaced by Exhibit H – Borrower’s
Certificate (Revised) which is attached to this Amendment and made a part hereof
and each reference in the Loan Agreement to the Borrower’s Certificate from and
after the Amendment Effective Date shall be deemed to be a reference to such
Exhibit H – Borrower’s Certificate (Revised), and (iii) an Account Pledge,
Control and Security Agreement is hereby added as Exhibit J to the Loan
Agreement in the form attached to this Amendment and made a part hereof and each
reference in the Loan Agreement to the “Security Documents” shall be deemed to
refer to and include such Account Pledge, Control and Security Agreement.
 
16. Governing Law.  This Amendment shall be construed in accordance with the
internal laws (and not the law of conflicts) of the State of Ohio, but giving
effect to Federal laws applicable to national banks.
 
17. Release of Prior Claims
 
.  Borrower and Guarantor each do hereby release, remise, acquit and forever
discharge the Administrative Agent and the other Lenders and their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporations, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatever kind or nature, whether heretofore or hereafter arising, for or because
of any matter or things done, omitted or suffered to be done by any of the
Released Parties prior to and including the date of execution hereof, and in any
way arising out of or in any way connected to the Loan Agreement, the Payment
Guaranty or the other Loan Documents (all of the foregoing hereinafter called
the “Released Matters”).  Borrower and Guarantor each acknowledges that the
agreements herein are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.  Borrower
and Guarantor each represents and warrants to the Administrative Agent and the
other Lenders that it has not purported to transfer, assign or otherwise convey
any right, title or interest of Borrower or Guarantor in any Released Matter to
any other Person and that the foregoing constitutes a full and complete release
of all Released Matters.


 
11

--------------------------------------------------------------------------------

 
 
18. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.
 
19. Continued Effect. Other than as expressly amended herein, both Borrower and
Guarantor agree that the Loan Agreement, Payment Guaranty and all other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
 
SIGNATURE PAGES TO IMMEDIATELY FOLLOW]
 
 
12

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Construction, Acquisition and Interim Loan Agreement and to Limited Payment and
Performance Guaranty to be duly executed as of the date first above written.
 
BORROWER:
 
KIERLAND CROSSING, LLC, a Delaware limited liability company
 
 
By:
Glimcher Kierland Crossing, LLC, a Delaware limited liability company, its
managing member

 
 
By:
Glimcher Properties Limited Partnership, a Delaware limited partnership

 
 
By:
Glimcher Properties Corporation, a Delaware corporation, its general partner

 
 
 
                By: /s/ Michael P. Glimcher
                       Michael P. Glimcher

 
                       Chief Executive Officer

 
180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com
 
 
With copies to:


 
Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 
 
13

--------------------------------------------------------------------------------

 
 
GUARANTOR:
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
 
By:          Glimcher Properties Corporation, a Delaware corporation, its
general partner

 
By: /s/ Michael P. Glimcher
Michael P. Glimcher
Chief Executive Officer
 
 
180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com
 
With copies to:
 
Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 
 
14

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent
 
By: /s/ Kevin P. Murray                                                      
Name:  Kevin P. Murray
Title:  Senior Vice President


 
Address:
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH  44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
 
LENDERS:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association
 
By: /s/ Kevin P. Murray                                                      
Name:  Kevin P. Murray
Title:  Senior Vice President


 
Address:
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH  44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
 
 
15

--------------------------------------------------------------------------------

 
 
 



 
EUROHYPO AG, NEW YORK BRANCH,
Individually and as Syndication Agent


 
By: /s/ Nasir Alamdr 
Name: Nasir Alamdr 
Title: Executive
Director                                                                           
 


By: /s/ Stephen
Cox                                                                           
Name: Stephen Cox 
Title: Executive
Director                                                                           
 
 
Address for notices:
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, NY  10036
Attention:  Head of Portfolio Operations
Facsimile:  866-267-7680
 
with copy to:
 
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, NY  10036
Attention:  Head of Legal Department
Facsimile:  866-267-7680
 
 
16

--------------------------------------------------------------------------------

 

 
THE HUNTINGTON NATIONAL BANK, individually and as Documentation Agent
 
By:/s/ Mark Kauffman 
Name: Mark Kauffman 
Title: Senior Vice President 
 
The Huntington National Bank
41 S. High Street, HC0840
Columbus, OH  43215
Attention:  Michael Kauffman, Senior Vice President
Phone:   216-515-6983
Facsimile:  877-297-9067
 
 
17

--------------------------------------------------------------------------------

 
 
 
U.S. BANK NATIONAL ASSOCIATION




By: /s/ Anthony J. Mathena 
Name: Anthony J. Mathena 
Title: Vice President 
 
U.S. Bank National Association
175 S. Third Street
Columbus, OH  43215
Attention:  Anthony Mathena, Vice President
Phone:  614-232-8013
Facsimile:  614-232-8033
 
 
 
18

--------------------------------------------------------------------------------

 

 
PNC BANK, NATIONAL ASSOCIATION
 
 
By: /s/ Brent Sobczak 
Name: Brent Sobczak 
Title: Assistant Vice President        
 
PNC Bank
155 East Broad Street
Columbus, OH  43215
Attention: Brent Sobczak, Assistant Vice President
Real Estate Banking
Phone:  614-463-7233
Facsimile:  614-463-8058
 
 
19

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, FSB




By: /s/ Thomas G. Scott 
Name: Thomas G. Scott 
Title: Senior Vice President 


710 Carillon Parkway
St. Petersburg, FL  33716
Phone:  727-567-4196
Fax:  727-567-8830
Attention:  Thomas Scott


 
20

--------------------------------------------------------------------------------

 

EXHIBIT G


 BUDGET (REVISED)
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
BORROWER’S CERTIFICATE
 
KeyBank National Association
800 Superior
Cleveland, OH  44114


ATTN:  COMMERCIAL REAL ESTATE DEPARTMENT


RE:
Application for Advance or confirmation of equity contribution in connection
with a $220,000,000 loan (#______________________) to Kierland Crossing, LLC
(“Borrower”).



 
1.
Pursuant to that certain Construction, Acquisition and Interim Loan Agreement
dated November 30, 2007, as amended (the “Construction Loan Agreement”) among
Borrower, KeyBank National Association, as administrative agent (“Agent”) and
certain other lenders named therein (“Lenders”), Borrower:

 
 
(a)
hereby requests a loan advance as indicated on the Soft and Hard Cost
Requisition attached hereto.  We acknowledge that this amount is subject to
inspection, verification, and available funds.

 
 
(b)
acknowledges and confirms that the current Maximum Loan Amount under the
Construction Loan Agreement is $____________.

 
 
(c)
acknowledges and confirms the aggregate Borrower’s Equity Requirement invested
to date as indicated on the Soft and Hard Cost Requisition attached hereto is
$____________, and the amount of Borrower’s Equity Requirement to be invested in
Project Costs simultaneously with this loan advance is $______________, which is
consistent with the various requirements set forth in the definition of
“Borrower’s Equity Requirement” in Section 1 of the Construction Loan Agreement.

 
Funding Instructions
 
 
2.
This Borrower’s Certificate is to be utilized only in satisfaction of costs and
charges with respect to the Project and the Construction thereon as shown on the
Soft and Hard Cost Requisition Form, dated ____________________, attached
hereto.

 
 
3.
The Borrower agrees to provide, if requested by Agent, a Vendor Payee Listing
showing the name and the amount currently due each party to whom Borrower is
obligated for labor, material and/or services supplies.  This information would
be provided in support of the disbursements set forth in paragraph 2 hereof.

 
 
4.
The Borrower also certifies and agrees that:

 
 
(a)
It has complied with all duties and obligations required to date to be carried
out and performed by it pursuant to the terms of the Construction Loan
Agreement;

 
 
(b)
No Event of Default as defined in the Construction Loan Agreement has occurred
and is continuing;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
All change orders or changes to the Schedule of Values have been submitted to
and approved by Agent;

 
 
(d)
All funds previously disbursed have been used for the purposes as set forth in
the Construction Loan Agreement;

 
 
(e)
All outstanding claims for labor, materials and/or services furnished prior to
this draw period have been paid or will be paid from the proceeds of this
disbursement;

 
 
(f)
All Construction prior to the date of this Borrower’s Certificate has been
accomplished in accordance with the applicable plans and specifications;

 
 
(g)
All sums advanced by Agent and the Lenders or contributed by Borrower as equity
on account of this Application will be used solely for the purpose of paying
obligations owing as shown on the attached documentation and no item(s)  for
which payment is requested and/or equity is contributed has (have) been the
basis for any prior disbursement and/or equity contribution;

 
 
(h)
There are no liens outstanding against the Project or its equipment except for
Permitted Liens and security interests as agreed upon in the Construction Loan
Agreement;

 
 
(i)
The aggregate amount of the undisbursed current Maximum Loan Amount and the
unfunded Borrower’s Equity Requirement remaining is sufficient to pay all
Project Costs through Stabilization, including all costs of Construction in
accordance with the plans and specifications originally submitted to the Agent
as modified by Agent approved changed orders;

 
 
(j)
All representations and warranties contained in the Construction Loan Agreement
are true and correct in all material respects as of the date hereof.

 
 
(k)
The undersigned understands that this certification is made for the purpose of
inducing Agent and the Lenders to make a Loan to Borrower and that, in making
such Loan, Agent and the Lenders will rely upon the accuracy of the matters
stated in this certificate.

 
 
5.
Disbursement of the loan proceeds hereby requested are subject to the receipt by
the Agent, in those states where applicable, of a certificate from the issuing
title company stating that no claims have been filed of record which adversely
affects the interest of Borrower in the Project, subsequent to the filing of the
Deed of Trust.

 
 
6.
The terms used in this Borrower’s Certificate have the same meaning and
definitions as those set forth in the Construction Loan Agreement.

 
 
2

--------------------------------------------------------------------------------

 


 
7.
The Borrower, or authorized signer, certifies that the statements made in this
Borrower’s Certificate and any documents submitted herewith and identified
herein are true and has duly caused this Borrower’s Certificate to be signed on
its behalf by the undersigned, thereunto duly authorized.

 
 

  DATE:               
 
     
BORROWER:
    BY:     ITS:  

 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT J


ACCOUNT PLEDGE, CONTROL AND SECURITY AGREEMENT




THIS ACCOUNT SECURITY, PLEDGE, ASSIGNMENT AND CONTROL AGREEMENT (this
“Agreement”), dated as of May ____, 2010, by and between KIERLAND CROSSING, LLC,
a Delaware limited liability company (“Borrower”), KEYBANK NATIONAL ASSOCIATION,
a national banking association (“KeyBank”), as Administrative Agent for itself
and the other Lenders from time to time parties to the “Loan Agreement” (as
hereinafter defined) (KeyBank in its capacity as Administrative Agent, is
hereinafter referred to as “Agent”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, individually as the depository for the Deposit
Account, as defined below (“Bank”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Construction, Acquisition and Interim Loan
Agreement by and among Borrower, Agent and the Lenders dated as of November 30,
2007, as amended by that certain First Amendment to Construction, Acquisition
and Interim Loan Agreement and to that certain Limited Payment and Performance
Guaranty of even date herewith (the “First Amendment”) by and among Borrower,
Glimcher Properties Limited Partnership, a Delaware limited partnership, the
Lenders and Agent (as amended, the “Loan Agreement”), Lenders have agreed to
make a loan in the amount of up to $220,000,000 (as modified or amended from
time to time, the “Loan”) for the construction of the project (the “Project”)
known as Scottsdale Quarter in Scottsdale, Arizona, which Loan is evidenced by
those certain Notes made by Borrower to the order of Lenders in the aggregate
face amount of $220,000,000 (such Notes, and each other Note as may be issued
under the Loan Agreement, as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified, increased or restated, are
hereinafter referred to collectively as the “Note”).
 
WHEREAS, the Lenders and Agent have required, as a condition to entering into
the First Amendment, that Borrower enter into this Agreement as additional
security for the Obligations (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
 
1.           Defined Terms.  Capitalized terms used in this Agreement, but that
are not otherwise expressly defined in this Agreement, shall have the respective
meanings given thereto in the Loan Agreement.  In addition, the following terms
shall have the following meanings:
 
Bank.           KeyBank National Association, as depository bank.
 
Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
 
Collateral:  As defined in §2, below.
 
Control Agreement:  That certain Deposit Account Control Agreement of even date
herewith made by and among Borrower, Agent and Bank with respect to the Lockbox
Account, in the form attached hereto as Attachment No. 1 and made a part hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Event of Default:  As defined in §8, below.
 
Lockbox Account:  A segregated lockbox account held at Bank with the name
“Kierland Crossing, LLC”, Account No. 359681260089 maintained by Borrower with
Bank for receipt of all revenues from the Property (“Property Funds”).
 
Monthly Operational Expenses: The monthly operational expenses for the Property
to be distributed from the Lockbox Account after an Event of Default shall be
limited to and consist solely of the following items with the designated order
of priority for payment:
 
(i) First, one twelfth of the amount required for the annual real estate tax
payments for the Property;
 
(ii) Second, one twelfth of the amount required for payment of the annual
premiums for the required insurance for the Property;
 
(iii) Third, funds sufficient to pay the monthly debt service payment due under
the Loan;
 
(iv) Fourth, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges, if any, and all other amounts outstanding then due to
Agent and the other Lenders under the Loan Documents; and
 
(v) Fifth, the amount required to reimburse Borrower for all other actual
operational expenses incurred for the Property and paid by Borrower for the
prior month.
 
The items described in clauses (i) through (iv) inclusive shall be remitted to
Agent only (and, in the case of the items described in clauses (i) and (ii),
held by Agent in the cash collateral account provided for in Section 12.1 of the
Loan Agreement for application to pay such real estate taxes and insurance
premiums directly when due).
 
UCC:  The Uniform Commercial Code as in effect in the State of Ohio.
 
2.           Security for Obligations.  To secure the full and punctual payment
and performance by the Borrower of all duties, responsibilities and obligations
under this Agreement, the Loan Agreement, the Note and the other Loan Documents,
together with any and all renewals, restatements, modifications, consolidations,
amendments, increases and extensions thereof (such duties, responsibilities and
obligations are hereinafter referred to as the “Obligations”), Borrower hereby
collaterally assigns, conveys, grants, pledges, hypothecates and transfers to
Agent a first-in-lien-priority continuing security interest in Borrower’s right,
title and interest in and to the Lockbox Account and all cash and property,
whether now owned or existing or hereafter acquired, in the Lockbox Account,
including without limitation, all checks, drafts, wire transfers (whether made
or in the process of being made) and other items deposited in or transferred to
the Lockbox Account (the “Collateral”).
 
3.           Agent’s  Control of the Account.  Pursuant to the Control
Agreement, Bank has agreed to comply with any instruction (within the meaning of
Section 9-104 of the UCC, i.e., an order directing the disposition of funds in
the Lockbox Account) originated by the Agent.  Subject to Section 7, the parties
acknowledge and agree that by this Agreement and the Control Agreement Agent
shall have sole and exclusive control of the Collateral within the meaning of
Section 9-104 of the UCC.  Borrower and Agent agree that the Control Agreement
is an authenticated record for the purposes of Section 9-104(a) of the UCC.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Warranties and Covenants.  Borrower hereby warrants and represents
to Agent, and covenants and agrees with Agent, as follows:
 
(a)           Borrower is and shall remain the sole, lawful, beneficial and
record owner of the Collateral, free and clear of all liens, restrictions,
claims, pledges, encumbrances, charges, claims of third parties and rights of
set off or recoupment whatsoever other than Liens in favor of the Agent and the
Bank hereunder, and Borrower has the full and complete right, power and
authority to pledge and grant a security interest in the Collateral in favor of
Agent, in accordance with the terms and provisions of this Agreement.
 
(b)           This Agreement creates a valid and binding first-in-lien priority
pledge and assignment of and security interest in the Collateral securing the
payment and performance of the Obligations.  Neither Borrower nor any other
Person has performed or will perform or permit any other Person to perform any
acts that might prevent Agent from enforcing any of the terms and conditions of
this Agreement or that would limit Agent in any such enforcement.
 
 
(c)           There are no accounts maintained by Borrower, any Subsidiary of
Borrower or any other Person for the receipt of Property Funds other than the
Lockbox Account, and there are no agreements regarding the distribution or
disposition of the funds in the Lockbox Account other than this Agreement and
the other Loan Documents.
 
5.           General Covenants.  Borrower covenants and agrees with Agent that
so long as any of the Obligations are outstanding or have not been paid or
performed:
 
(a)           Subject to Section 7, Borrower, without the prior written consent
of Agent, which consent may be withheld by Agent in its sole and absolute
discretion, shall not directly, indirectly or by operation of law sell,
transfer, assign, dispose of, pledge, convey, option, mortgage, hypothecate or
encumber any of the Collateral.
 
(b)           Borrower shall at all times defend the Collateral against all
claims and demands of all Persons at any time claiming any interest in the
Collateral adverse to Agent’s interest in the Collateral as granted hereunder.
 
(c)           Borrower shall pay all taxes and other charges against the
Collateral to the extent due and payable.
 
(d)           Borrower authorizes Agent, its counsel or its representative, at
any time and from time to time, at the expense of Borrower, to execute and/or
file any financing statements or financing statement amendments or
continuations, that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable to perfect its
security interest in any of the Collateral and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number and organizational number of
Borrower.  Borrower will make, execute, acknowledge and deliver or authorize the
execution and delivery of and where appropriate, cause to be recorded and/or
filed and from time to time thereafter be re-recorded and/or refiled at such
time in such offices and places as shall be deemed desirable by Agent any
financing statements, further assignments, security agreements, continuation
statements, endorsements, assurances, certificates and other documents, and
perform such other acts as Agent reasonably may deem necessary from time to time
to establish and maintain in favor of Agent, valid and perfected security
interests in the Collateral, free of all other liens, encumbrances, security
interests and claims other than the Liens of the Agent hereunder.  Upon any
failure of Borrower to do so, Agent may make, execute, record, file, rerecord
and/or refile, acknowledge and deliver any and all such further assignments,
security agreements, financing statements, continuation statements,
endorsements, assurances, instruments, certificates and documents for and in the
name of Borrower, and Borrower hereby irrevocably appoints Agent the agent and
attorney-in-fact with full power of substitution of Borrower so to do.  This
power is coupled with an interest and is irrevocable.  Without limiting the
generality of the foregoing, Borrower will obtain such waivers of lien, estoppel
certificates, deposit account control agreements or subordination agreements as
Agent may require to insure the priority of its security interest in the
Collateral.  Borrower shall also do anything else Agent may reasonably require
from time to time to establish a valid security interest in and to further
protect and perfect its security interest in the Collateral.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           So long as any of the Obligations shall be outstanding, neither
Borrower nor any Subsidiary of Borrower shall open any account for the receipt
of the funds described in the Control Agreement other than the Lockbox Account
and neither Borrower nor any Subsidiary of Borrower shall enter any agreement
regarding the distribution or disposition of the funds described in the Control
Agreement other than this Agreement.
 
6.           Establishment and Funding of Lockbox Account.
 
(a)           Establishment of Lockbox Account.  Borrower has established and
currently maintains the Lockbox Account with the Bank and acknowledges that the
Lockbox Account is a “deposit account” (as defined in Section 9-102(a)(29) of
the UCC.
 
(b)           Distributions as Property Only of Borrower.  Borrower warrants and
represents to, and covenants and agrees with, Agent that all of the funds
deposited in the Control Agreement, when transferred from any account to the
Lockbox Account, (i) are intended to be and are hereby agreed to be at that time
property of only Borrower, subject, however, in all events, to the security
interests granted by this Agreement to Agent, and (ii) shall be held by Bank for
the benefit of Agent free of any liens or claim on the part of creditors of the
Borrower other than Liens in favor of Agent and the Bank.
 
 
(c)           Jurisdiction. Notwithstanding any provision to the contrary in any
other agreement between Borrower and Agent, Borrower and Agent agree that the
“bank’s jurisdiction” as said term is used in Section 9-304 of the UCC is and
shall be the State of Ohio as provided in the Control Agreement and the Laws of
such state shall govern the perfection or nonperfection, and the priority of
security interest of Agent, in the Lockbox Account.
 
7.           Transfer of Funds Out of Lockbox Account.  Notwithstanding anything
in this Agreement to the contrary, provided no Event of Default has occurred and
is then continuing, Agent shall permit Bank, in accordance with its customary
cash management practices, to make transfers from the Lockbox Account on a daily
basis to an account designated by Borrower pursuant to the terms of the Control
Agreement. Each transfer of funds from the Lockbox Account shall be made only to
the extent that immediately available funds are on deposit in the Lockbox
Account, and Agent shall not have any responsibility to make additional funds
available in the event that funds on deposit in the Lockbox Account are
insufficient.  From and after Bank’s transfer of such funds pursuant to the
Control Agreement, Agent shall have no further liability or responsibility with
respect to, or control over, or security interest in, the funds so transferred.
Notwithstanding anything in this Agreement to the contrary, if an Event of
Default has occurred and is then continuing and until such time as the Loan has
been accelerated and becomes due and payable in full, Agent is hereby
irrevocably authorized to direct Bank to cease making any further transfers of
funds at Borrower’s direction and to hold all funds in the Lockbox Account and
shall only release such funds on a monthly basis to pay Monthly Operational
Expenses when the Bank has received not later than one (1) business day prior
the date of requested disbursement (i) from the Borrower a written payment
direction certifying the amounts and payees with respect to the requested
disbursements from each category of Monthly Operational Expenses for such month
and (ii) from the Agent a written approval of such written payment direction.
 
8.           Event of Default.  An Event of Default shall exist hereunder upon
the occurrence of any of the following:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           Any warranty, representation or statement made by or on behalf of
Borrower in this Agreement proves untrue or misleading in any material respect
upon the date when made or deemed to have been made or repeated; or
 
(b)           Borrower shall fail to, or Borrower shall fail to cause any other
Person to, duly and fully comply with any covenant, condition or agreement in
§5(a) of this Agreement; or
 
(c)           Borrower shall fail to duly and fully comply with any other
covenant, condition or agreement of this Agreement (other than those specified
in subsection (b) above or any default excluded from any provision of cure of
defaults contained in the Loan Agreement) and the same is not cured in the
applicable time period provided in the Loan Agreement, if any; or
 
(d)           The occurrence of an Event of Default under the Loan Agreement; or
 
(e)           Any amendment to or termination of a financing statement naming
Borrower as debtor and Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than Agent or
Agent’s counsel without the prior written consent of Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of Agent
within ten (10) Business Days after written notice to Borrower thereof.
 
9.           Remedies.
 
(a)           Upon the occurrence and during the continuance of an Event of
Default, Agent, without limitation, may:
 
(i)           without notice to Borrower, except as required by Law, and at any
time or from time to time, charge, set-off, and otherwise apply all or any part
of the Collateral against the Obligations or any part thereof;
 
(ii)           in its sole discretion, at any time and from time to time,
exercise any and all rights and remedies available to it under this Agreement,
and/or as a secured party under the UCC; and
 
(iii)           demand, collect, take possession of, receipt for, settle,
compromise, adjust, sue for, foreclose,  or otherwise  realize upon the
Collateral (or any portion thereof) as Agent may determine in its sole
discretion.
 
(b)           Borrower hereby expressly waives, to the fullest extent permitted
by Law, presentment, demand, protest or any notice of any kind in connection
with this Agreement or the Collateral.  Agent may take any action deemed by
Agent to be necessary or appropriate to the enforcement of the rights and
remedies of Agent under this Agreement, and/or under any of the other Loan
Documents.  The remedies of Agent shall include, without limitation, all rights
and remedies specified in this Agreement and the other Loan Documents, all
remedies of Agent under applicable Law, and the remedies of a secured party
under the UCC as enacted in the State of Ohio, regardless of whether the UCC has
been enacted or enacted in that form in any other jurisdiction in which such
right or remedy is asserted.
 
(c)           If Borrower fails to perform any agreement or covenant contained
in this Agreement beyond any applicable period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of Borrower
contained in this Agreement that Borrower shall fail to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Borrower upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue payments under the Loan Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Whether or not an Event of Default has occurred and whether or not
Agent is the absolute owner of the Collateral, Agent may take such action as
Agent may deem reasonably necessary to protect the Collateral or its security
interest therein, Agent being hereby authorized to pay, purchase, contest and
compromise any encumbrance, charge or lien that in the reasonable judgment of
Agent appears to be prior or superior to its security interest and in exercising
any such powers and authority to pay reasonably necessary expenses, employ
counsel and pay reasonable attorney’s fees.  Any such advances made or expenses
incurred by Agent shall constitute a part of the Obligations, shall be payable
upon demand and shall bear interest at the rate for overdue payments under the
Loan Agreement.
 
10.           Duties of Agent.  The powers conferred on Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Such care as Agent gives to the
safekeeping of its own property of like kind shall constitute reasonable care of
the Collateral when in Agent’s possession; provided that Agent shall not be
required to make any presentment, demand or protest or give any notice of
nonperformance, dishonor, protest or of any other nature and need not take any
action to preserve any rights against any prior party or any other Person in
connection with the Indebtedness or with respect to the Collateral.  Agent shall
not have any responsibility or liability for the collection of any Collateral or
by reason of any invalidity, lack of value or uncollectability of any of the
payments received by it.
 
11.           Indemnification.
 
(a)           It is specifically understood and agreed that this Agreement shall
not operate to place any responsibility or obligation whatsoever upon Agent, or
cause Agent to be, or to be deemed to be, a partner, shareholder or member, as
applicable in Borrower and that in accepting this Agreement, Agent does not
assume or agree to perform at any time whatsoever any obligation or duty of
Borrower relating to the Collateral or any other mortgage, indenture, contract,
agreement or instrument to which Borrower is a party or to which it is subject,
all of which obligations and duties shall be and remain with and upon Borrower.
 
(b)           Borrower agrees to indemnify, defend and hold Agent and its
officers, directors, agents and employees harmless from and against any and all
claims, expenses, losses and liabilities growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement) or acts
taken or omitted by Agent hereunder or in connection herewith, except claims,
expenses, losses or liabilities arising from Agent’s gross negligence or willful
misconduct.
 
(c)           Borrower upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, that Agent may incur in connection with
(i) the administration of this Agreement, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Borrower to
perform or observe any of the provisions hereof beyond any applicable period for
notice and cure.
 
12.           Security Interest Absolute.  All rights of Agent, and the security
interests hereunder, and all of the obligations secured hereby, shall be
absolute and unconditional, irrespective of:
 
(a)           Any lack of validity or enforceability of the Loan Documents or
any other agreement or instrument relating thereto;
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Any change in the time (including the extension of the maturity
date of the Note), manner or place of payment of, or in any other term of, all
or any of the Obligations or any other amendment or waiver of or any consent to
any departure from the Loan Documents;
 
(c)           Any exchange, release or nonperfection of any other collateral for
the Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Obligations; or
 
(d)           Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Borrower or any third party for the Obligations or any part thereof.
 
13.           Amendments and Waivers.  No amendment or waiver of any provision
of this Agreement nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Agreement to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any such or Event of Default.  Borrower hereby waives to the
extent permitted by Law all rights that Borrower has or may have under and by
virtue of the UCC or in any other state, and any federal, state, county or
municipal statute, regulation, ordinance, Constitution or charter, now or
hereafter existing, similar in effect thereto providing any right of Borrower to
notice and to a judicial hearing prior to seizure by Agent of any of the
Collateral.  Borrower hereby waives and renounces for itself, its successors and
assigns, presentment, demand, protest, advertisement or notice of any kind
(except for any notice required by Law or the Loan Documents) and all rights to
the benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, homestead, redemption and
appraisement now provided or that may hereafter be provided by the Constitution
and laws of the United States and of any state thereof, both as to itself and in
and to all of its property, real and personal, against the enforcement of this
Agreement and the collection of any of the Obligations.
 
14.           Continuing Security Interest; Release of Collateral.  This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the performance of all
obligations of Borrower under the Loan Agreement and the indefeasible payment in
full of the Obligations, (b) be binding upon Borrower and its permitted
successors and assigns, and (c) inure, together with the rights and remedies of
Agent hereunder, to the benefit of Bank, Agent and their respective successors,
transferees and assigns.  Upon the performance of all obligations of Borrower
under the Loan Agreement and the indefeasible payment in full of the
Obligations, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Borrower.  Upon any such termination, Agent
will at Borrower’s expense execute and deliver to Borrower such documents as
Borrower shall reasonably request to evidence such termination and the release
of any lien created by this Agreement.  No third Person shall be or be deemed to
be a beneficiary of this Agreement.
 
15.           Assignment Binding Upon Successors.  This Agreement may be
assigned by Borrower only with the prior written consent of Agent.  All rights
of Agent under this Agreement shall inure to the benefit of its successors and
assigns.  All obligations of Borrower shall bind its heirs, executors,
administrators, successors and assigns.
 
 
7

--------------------------------------------------------------------------------

 
 
16.           Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF OHIO (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS AND CHOICE OF LAW).
 
17.           Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement shall be deemed to have been
properly given or served if given in the manner provided in the Loan Agreement.
 
18.           No Unwritten Agreements.  THE AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
 
19.           Cash Collateral.  In the event that Borrower becomes the subject
of a proceeding under the Bankruptcy Code, the parties hereto agree that the
Collateral shall constitute “cash collateral” of Agent under Section 363 of the
Bankruptcy Code.
 
20.           Miscellaneous.  Time is of the essence of this Agreement.  Title
or captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof.  References to a particular section refer to that
section of this Agreement unless otherwise indicated.  If, for any circumstances
whatsoever, fulfillment of any provision of this Agreement shall involve
transcending the limit of validity presently prescribed by applicable Law, the
obligation to be fulfilled shall be reduced to the limit of such validity; and
if any clause or provision herein operates or would prospectively operate to
invalidate this Agreement, in whole or in part, then such clause or provision
only shall be held for naught, as though not herein contained, and the remainder
of this Agreement shall remain operative and in full force and effect.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.  Said counterparts
shall constitute but one and the same instrument and shall be binding upon each
of the undersigned individually as fully and completely as if all had signed but
one instrument.
 
[Remainder Of Page Intentionally Left Blank]
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Agreement, under seal, as of the day and year first above written.
 
BORROWER:


KIERLAND CROSSING, LLC, a Delaware limited liability company
 
 
By:
Glimcher Kierland Crossing, LLC,
a Delaware limited liability company,
its managing member

 
 
By:
Glimcher Properties Limited Partnership,
a Delaware limited partnership

 
 
By:
Glimcher Properties Corporation,
a Delaware corporation,
its general partner

 
 
By: _______________________________
                                                                Name:
_____________________________
                                                                Title:
______________________________
 
AGENT:
 


 
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent
 
By:                                                                                     
Name:                                                                                     
Title:                                                                                     
 


BANK:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Bank
 
By:                                                                                     
Name:                                                                                     
Title:                                                                                     
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 1
 
(Account – With Activation)
 
DEPOSIT ACCOUNT CONTROL AGREEMENT
 

--------------------------------------------------------------------------------

 
This Agreement is entered into as of May __, 2010, among Kierland Crossing, LLC
(“Company”), KeyBank National Association (“Lender”), as administrative agent
for itself and certain other lenders under a Construction, Acquisition and
Interim Loan Agreement dated as of November 30, 2007, as amended by a First
Amendment to Construction, Acquisition and Interim Loan Agreement and to that
certain Limited Payment and Performance Guaranty dated as of May __, 2010 (as
amended, the “Loan Agreement”), and KeyBank National Association (“Bank”),
individually as the depository for the Account, as defined below, with respect
to the following:
 
A.           Bank has established and maintained for the Company deposit account
number 359681260089 (the “Account”).
 
B.           Company has assigned to Lender a security interest in the Account
and in checks and other payment instructions (“Checks”) deposited in the
Account.
 
C.           Company, Lender and Bank are entering into this Agreement to
evidence Lender’s security interest in the Account and such Checks and to
provide for the disposition of net proceeds of Checks deposited in the Account.
 
Accordingly, Company, Lender and Bank agree as follows:
 
1.           (a)           This Agreement evidences Lender’s control over the
Account.  Notwithstanding anything to the contrary in the agreement between Bank
and Company governing the Account, Bank will comply with instructions originated
by Lender as set forth herein directing the disposition of funds in the Account
without further consent of the Company.
 
(b)           Company represents and warrants to Lender and Bank that it has not
assigned or granted a security interest in the Account or any Check deposited in
the Account, except to Lender.
 
(c)           Company will not permit the Account to become subject to any other
pledge, assignment, lien, charge or encumbrance of any kind, other than Lender’s
security interest referred to herein.
 
(d)           The Account may receive merchant card deposits and
chargebacks.  Company acknowledges and agrees that during the Activation Period
(defined below), chargebacks will be blocked from debiting the Account.
 
2.           During the Activation Period (as defined below), Bank shall prevent
Company from making any withdrawals from the Account. Prior to the Activation
Period, Company may operate and transact business through the Account in its
normal fashion, including making withdrawals from the Account, but covenants to
Lender it will not close the Account. Bank shall have no liability in the event
Company breaches this covenant to Lender.
 
A reasonable period of time following the commencement of the Activation Period,
and continuing on each Business Day thereafter, Bank shall hold all funds in the
Account and only release such funds on a weekly basis at the direction of the
Lender to pay the obligations of the Company under the Credit Agreement and such
expenses as the Lender has approved in writing in response to a written payment
direction from the Company certifying the proposed amounts and payees with
respect to the requested disbursements describing in detail by category the
expenses for such week.  The “Activation Period” means the period which
commences within a reasonable period of time not to exceed two Business Days
after Bank’s receipt of a written notice from Lender in the form of Exhibit A
(the “Notice”).  A “Business Day” is each day except Saturdays, Sundays and Bank
holidays.  Funds are not available if, in the reasonable determination of Bank,
they are subject to a hold, dispute or legal process preventing their
withdrawal.
 
3.           Bank agrees it shall not offset, charge, deduct or otherwise
withdraw funds from the Account, except as permitted by Section 4, until it has
been advised in writing by Lender that all of Company’s obligations that are
secured by the Checks and the Account are paid in full.  Lender shall notify
Bank promptly in writing upon payment in full of Company’s obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Bank is permitted to charge the Account:
 
(a)           for its fees and charges relating to the Account or associated
with this Agreement; and
 
(b)           for the amount of any Check deposited into the Account is returned
unpaid for any reason or for any breach of warranty claim; and
 
(c)           for any ACH credit entries that may have been originated by
Company but that have not settled at the time of the commencement of the
Activation Period, or for any entries, whether credit or debit, that are
subsequently returned thereafter.
 
5.             (a)           If the balances in the Account are not sufficient
to compensate Bank for any fees or charges due Bank in connection with the
Account or this Agreement, Company agrees to pay Bank on demand the amount due
Bank.  Company will have breached this Agreement if it has not paid Bank, within
five days after such demand, the amount due Bank.
 
(b)           If the balances in the Account are not sufficient to compensate
Bank for any returned Check, Company agrees to pay Bank on demand the amount due
Bank.  If Company fails to so pay Bank immediately upon demand, Lender agrees to
pay Bank within five days after Bank’s demand to Lender to pay any amount
received by Lender with respect to such returned Check.  The failure to so pay
Bank shall constitute a breach of this Agreement.
 
(c)           Company hereby authorizes Bank, without prior notice, from time to
time to debit any other account Company may have with Bank for the amount or
amounts due Bank under subsection 5(a) or 5(b).
 
6.           In addition to the original Bank statement provided to Company,
Bank will provide Lender with a duplicate of such statement.
 
7.            (a)           Bank will not be liable to Company or Lender for any
expense, claim, loss, damage or cost (“Damages”) arising out of or relating to
its performance under this Agreement other than those Damages which result
directly from its acts or omissions constituting gross negligence or intentional
misconduct.
 
(b)           In no event will Bank be liable for any special, indirect,
exemplary or consequential damages, including but not limited to lost profits.
 
(c)           Bank will be excused from failing to act or delay in acting, and
no such failure or delay shall constitute a breach of this Agreement or
otherwise give rise to any liability of Bank, if (i) such failure or delay is
caused by circumstances beyond Bank’s reasonable control, including but not
limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or negligence or default of Company or Lender or
(ii) such failure or delay resulted from Bank’s reasonable belief that the
action would have violated any guideline, rule or regulation of any governmental
authority.
 
(d)           Bank shall have no duty to inquire or determine whether Company’s
obligations to Lender are in default or whether Lender is entitled to provide
the Notice to Bank.  Bank may rely on notices and communications it believes in
good faith to be genuine and given by the appropriate party.
 
(e)           Notwithstanding any of the other provisions in this Agreement, in
the event of the commencement of a case pursuant to Title 11, United States
Code, filed by or against Company, or in the event of the commencement of any
similar case under then applicable federal or state law providing for the relief
of debtors or the protection of creditors by or against Company, Bank may act as
Bank deems necessary to comply with all applicable provisions of governing
statutes and shall not be in violation of this Agreement as a result.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Bank shall be permitted to comply with any writ, levy order or
other similar judicial or regulatory order or process concerning the Account or
any Check and shall not be in violation of this Agreement for so doing.
 
8.            (a)           Company shall indemnify Bank against, and hold it
harmless from, any and all liabilities, claims, costs, expenses and damages of
any nature (including but not limited to allocated costs of staff counsel, other
reasonable attorney’s fees and any fees and expenses) in any way arising out of
or relating to disputes or legal actions concerning Bank’s provision of the
services described in this Agreement.  This section does not apply to any cost
or damage attributable to the gross negligence or intentional misconduct of
Bank.  Company’s obligations under this section shall survive termination of
this Agreement.
 
(b)           Lender hereby agrees to indemnify, defend and hold harmless Bank
against any loss, liability or expense (including but not limited to allocated
costs of staff counsel, other reasonable attorney’s fees and any fees and
expenses) arising from Bank complying with any written instructions of Lender
pursuant to this Agreement other than if related to Bank’s gross negligence, bad
faith, or willful misconduct.  Lender’s obligations under this section shall
survive termination of this Agreement.
 
9.            (a)           Company shall pay to Bank, upon receipt of Bank’s
invoice, all costs, expenses and attorneys’ fees (including allocated costs for
in-house legal services) incurred by Bank in connection with the enforcement of
this Agreement and any instrument or agreement required hereunder, including but
not limited to any such costs, expenses and fees arising out of the resolution
of any conflict, dispute, motion regarding entitlement to rights or rights of
action, or other action to enforce Bank’s rights in a case arising under Title
11, United States Code.  Company agrees to pay Bank, upon receipt of Bank’s
invoice, all costs, expenses and attorneys’ fees (including allocated costs for
in-house legal services) incurred by Bank in the preparation and administration
of this Agreement (including any amendments hereto or instruments or agreements
required hereunder).
 
(b)           Lender shall pay to Bank, upon receipt of Bank’s invoice, all
costs, expenses and attorneys’ fees (including allocated costs for in-house
legal services) incurred by Bank in connection with the enforcement against
Lender of this Agreement and any instrument or agreement required hereunder to
the extent that Bank is the prevailing party in such enforcement action.
 
(c)           Bank shall pay to Lender, upon receipt of Lender’s invoice, all
costs, expenses and attorneys’ fees (including allocated costs for in-house
legal services) incurred by Lender in connection with the enforcement against
Bank of this Agreement and any instrument or agreement required hereunder to the
extent that Lender is the prevailing party in such enforcement action.
 
10.           Termination and Assignment of this Agreement shall be as follows:
 
(a)           Lender may terminate this Agreement by providing notice to Company
and Bank that all of Company’s obligations which are secured by Checks and the
Account are paid in full.  Lender may also terminate or it may assign this
Agreement upon 30 days' prior written notice to Company and Bank.  Bank may
terminate this Agreement upon 30 days’ prior written notice to Company and
Lender.  Company may not terminate this Agreement except with the written
consent of Lender and upon prior written notice to Bank.
 
(b)           Notwithstanding subsection 10(a), Bank may terminate this
Agreement at any time by written notice to Company and Lender if either Company
or Lender breaches any of the terms of this Agreement, or any other agreement
with Bank.
 
11.           (a)           Each party represents and warrants to the other
parties that (i) this Agreement constitutes its duly authorized, legal, valid,
binding and enforceable obligation; (ii) the performance of its obligations
under this Agreement and the consummation of the transactions contemplated
hereunder will not (A) constitute or result in a breach of its certificate or
articles of incorporation, by-laws or partnership agreement, as applicable, or
the provisions of any material contract to which it is a party or by which it is
bound or (B) result in the violation of any law, regulation, judgment, decree or
governmental order applicable to it; and (iii) all approvals and authorizations
required to permit the execution, delivery, performance and consummation of this
Agreement and the transactions contemplated hereunder have been obtained.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The parties each agree that it shall be deemed to make and renew
each representation and warranty in subsection 11(a) on and as of each day on
which Company uses the services set forth in this Agreement.
 
12.           (a)           This Agreement may be amended only by a writing
signed by Company, Lender and Bank; except that Bank’s charges are subject to
change by Bank upon 30 days’ prior written notice to Company.
 
(b)           This Agreement may be executed in counterparts; all such
counterparts shall constitute but one and the same agreement.
 
(c)           This Agreement controls in the event of any conflict between this
Agreement and any other document or written or oral statement.  This Agreement
supersedes all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.
 
(d)           This Agreement shall be interpreted in accordance with Ohio law
without reference to that state’s principles of conflicts of law.
 
13.           Any written notice or other written communication to be given
under this Agreement shall be addressed to each party at its address set forth
on the signature page of this Agreement or to such other address as a party may
specify in writing.  Except as otherwise expressly provided herein, any such
notice shall be effective upon receipt.
 
14.           Nothing contained in the Agreement shall create any agency,
fiduciary, joint venture or partnership relationship between Bank and Company or
Lender.  Company and Lender agree that nothing contained in this Agreement, nor
any course of dealing among the parties to this Agreement, shall constitute a
commitment or other obligation on the part of Bank to extend credit to Company
or Lender.
 
 
The remainder of this page is intentionally left blank.
 
 
4

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.
 

     
KIERLAND CROSSING, LLC, a Delaware limited liability company
 
By:  Glimcher Kierland Crossing, LLC, a Delaware limited liability company, its
managing member
 
By:  Glimcher Properties Limited Partnership,
   
a Delaware limited partnership
 
Address for Notices:
     
By:       Glimcher Properties Corporation,
 
180 East Broad Street
its sole general partner
 
Columbus, OH  43215
   
Attention:  Richard Burkhart
   
Phone:  614-887-5889
By: ________________________________________
 
Facsimile:  614-621-2326
Kim A. Rieck
 
Email:  eburkhar@glimcher.com
Senior Vice President,
   
General Counsel & Secretary
 
with copies to:
         
Attention:  General Counsel
   
Phone:  614-887-5623
   
Facsimile:  614-621-8863
   
Email:  krieck@glimcher.com
                 
KEYBANK NATIONAL ASSOCIATION,
Individually and as Administration Agent
       
Address for Notices:
     
By: ________________________________________
 
1200 Abernathy Road NE
Kevin P. Murray
 
Suite 1550
Senior Vice President
 
Atlanta, GA  30328
   
Attention:  Kevin P. Murray
   
Phone:  770-510-2168
   
Facsimile:  770-510-2195
           
KEYBANK NATIONAL ASSOCIATION,
Individually as Bank
       
Address for Notices:
     
By: ________________________________________
  __________________________________________
Name: ______________________________________
  __________________________________________
Its: ________________________________________
  __________________________________________    
Attention: __________________________________
   
Phone: ____________________________________
   
Facsimile: __________________________________

 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
Letterhead of KeyBank National Association
 
, 201_
 
To:           KeyBank National Association








Re:           Kierland Crossing, LLC
Account No. 359681260089


Ladies and Gentlemen:
 
Reference is made to the Deposit Account Control Agreement dated May __, 2010
(the “Agreement”) among Kierland Crossing, LLC, us and you regarding the
above-described account (the “Account”). In accordance with Section 2 of the
Agreement, we hereby give you notice of our exercise of control of the Account
and we hereby instruct you to transfer funds to our account as follows:
 

Bank Name:      
Bank Address: 
 
    ABA No.:        Account Name:        Account No.:        Beneficiary’s
Name:       

 
                                      
Very truly yours,
 
KeyBank National Association,
as Lender under the Agreement
 


 
By: ______________________________
Name: _____________________    
Title: ______________________      


 
6

--------------------------------------------------------------------------------

 
 
ATTACHMENT I
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
Letterhead of KeyBank National Association
 
____________________________, 201__
 
KeyBank National Association
__________________________________
__________________________________
__________________________________
Attn: ______________________________


Re:          Termination of Deposit Account Control Agreement
Account:  359681260089


Ladies and Gentlemen:
 
Reference is made to that certain Deposit Account Control Agreement dated as of
May __, 2010 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Agreement”) among you, Kierland Crossing, LLC
(the “Company”), and us as (‘Lender”). You are hereby notified that the
Agreement is terminated with respect to the undersigned, and you have no further
obligations to the undersigned thereunder. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to the Account from the Company. This notice terminates any
obligations you may have to the undersigned with respect to the Account.
 


Very truly yours,


KeyBank National Association,
as Lender under the Agreement




By: ______________________________
Name: _____________________    
Title: ______________________      




Acknowledged and Agreed:


KeyBank National Association, as Bank




By: ______________________________
Name: _____________________    
Title: ______________________  

